DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 27 June 2022.
Claims 5, 7-12, 14, and 16-17 are original.
Claims 1-4, 6, 13, 15, and 18-20 are currently amended.
Claims 1-20 are pending.

The label “EN” indicates an examiner’s note.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:
Step 1:
The claim recites a process comprising “stages”, i.e. one or more actions, and “evaluating”. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of processes.
Step 2A – prong one:
The claim recites “evaluating the casting trial” which is a process that may be performed mentally, i.e. an evaluation, see for example [0082]-[0083] of the specification.
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim recites “a first casting modelling stage producing resulting casting parameters; a second casting modelling stage performed using the resulting casting parameters of the first casting modelling stage and of higher fidelity than the first casting modelling stage; in parallel with the second casting modelling stage, a casting trial using the resulting casting parameters of the first casting modelling stage” which only sets forth the idea of an outcome, i.e. collecting results and performing a simulation and casting trial for evaluation, without reciting details of how the outcome is accomplished. Accordingly, this amounts to mere instruction to apply an exception [see MPEP 2106.05(f)] which does integrate the judicial exception into a practical application.
The claim recites “wherein the first casting modelling stage and the second casting modelling stage are performed using one or a connected group of computer systems”; however, this amounts to mere instruction to apply the exception in a computerized environment [see MPEP 2106.05(f)].
Considering the claim as a whole, there is the judicial exception with mere instruction to apply the exception and a general link to a technological environment.
Accordingly, at step 2A – prong two, the claim is found to be directed to a judicial exception.
Step 2B:
As noted for step 2A – prong two, there is the judicial exception (evaluating …) with mere instruction to apply the exception (first and second stages and casting tiral) which does not, whether taken individually or in combination, amount to significantly more than the judicial exception itself [see MPEP 2106.05(f)].
Accordingly, at step 2B, the claim is found to be directed to a judicial exception without significantly more than the judicial exception itself.

Claim 2:
The claim recites “the first casting modelling stage includes a simulation having a lower fidelity than a higher fidelity simulation included in the second casting stage”; however, this does not recite details of how to achieve the outcome used for evaluation. Accordingly, the reasoning given for claim 1 applies.

Claim 3:
The claim recites “the first casting modelling stage includes multiple runs of the lower fidelity simulation; and the second casting stage includes only a single run of the higher fidelity simulation”; however, this does not recite details of how to achieve the outcome used for evaluation, i.e. it is nominal and requires that “stage” be either a simulation run [another high-level descriptor] or multiple runs of a simulation. Accordingly, the reasoning given for claim 2 applies.

Claim 4:
The claim recites “the first casting modelling stage includes an evaluation after the lower fidelity simulation with a negative result of the evaluation forking back to before the lower fidelity simulation; and the second casting stage includes only a single run of the higher fidelity simulation”; however, this does not recite details of how to achieve the outcome used for evaluation, i.e. it merely requires conditionally repeating the “simulation” [a high level descriptor]. Accordingly, the reasoning given for claim 2 applies.

Claim 5:
The claim recites “in response to the evaluating yielding an unsatisfactory result, the process forks back to within the first casting modelling stage”; however, this does not recite details of how to achieve the outcome used for evaluation, i.e. it merely requires conditionally repeating the “simulation” [a high level descriptor]. Accordingly, the reasoning given for claim 1 applies.

Claim 6:
The claim recites “the forking back is to a point dependent on the casting trial, second casting modelling stage, and first casting modelling stage; and the forking back leads to repetition of the second casting modelling stage and the casting trial”; however, this does not recite details of how to achieve the outcome used for evaluation, i.e. it merely requires conditionally repeating the “simulation” and “casting” [a high level descriptor] using the previous [generically specified] outcomes. Accordingly, the reasoning given for claim 5 applies.

Claim 7:
The claim recites “the forking back causes the first casting modelling stage to run with an expanded process parameter range relative to the prior run; and the expanded process parameter range is created algorithmically by a rules-based modification of a prior run process parameter range”; however, this does not recite details of how to achieve the outcome used for evaluation, e.g. what the [generically specified] parameters are or how to use them. Accordingly, the reasoning given for claim 5 applies.

Claim 8:
The claim recites “the rules-based modification of a prior run process parameter range expands the process parameter range based on a magnitude of the unsatisfactory result and one or more associated process parameter sensitivities; however, this does not recite details of how to achieve the outcome used for evaluation, e.g. what the [generically specified] parameters are [and accordingly, what the expanded range may be]. Accordingly, the reasoning given for claim 7 applies.

Claim 9:
The claim recites “the forking back is to a point dependent on the nature of the unsatisfactory result”; however, this does not recite details of how to achieve the outcome used for evaluation, i.e. it is another high level description – the “nature” of the “result” is considered when repeating. Accordingly, the reasoning given for claim 5 applies.

Claim 10:
The claim recites “the first casting modelling stage solidification model; includes running a in response to a first said unsatisfactory result, the forking back is to a point after the solidification model; and in response to a second said unsatisfactory result, the forking back is to a point before the solidification model”; however, this does not recite details of how to achieve the outcome used for evaluation, i.e. it is another high level description – “running a solidification model” and when to repeat the running in terms of a high-level description [“unsatisfactory result”]. Accordingly, the reasoning given for claim 9 applies

Claim 11:
The claim recites “the first casting modelling stage includes running a solidification model; the first casting modelling stage includes a determination of variables and regions of interest; and the forking back is to a point after the solidification model but at or before the determination of variables and regions of interest”; however, this does not recite details of how to achieve the outcome used for evaluation, i.e. it is another high level description – “running a solidification model” and “determining variables and regions of interest”; and when to repeat the running in terms of a high-level description. Accordingly, the reasoning given for claim 5 applies.

Claim 12:
The claim recites “the first casting modelling stage includes running a solidification model; the first casting modelling stage includes an optimization and sensitivity analysis of defect risk; and the forking back is to a point after the solidification model but at or before the optimization and sensitivity analysis of defect risk”; however, this does not recite details of how to achieve the outcome used for evaluation, i.e. it is another high level description – “running a solidification model” and “an optimization and sensitivity analysis”; and when to repeat the running in terms of a high-level description. Accordingly, the reasoning given for claim 5 applies.

Claim 13:
The claim recites “in response to the evaluating yielding a satisfactory result, performing commercial scale production of castings using the casting parameters of the satisfactory result”; however, this only conditionally generically links the judicial exception to a field of use, i.e. commercial scale production of castings which neither integrates the judicial exception nor provides for significantly more than the judicial exception itself [see MPEP 2106.05(h)]. Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Claim 14:
The claim recites “wherein, relative to the stage, the first casting modelling involves one or more of: coarser mesh; simplistic approximation of gating features; omission of casting core; simpler furnace model; lower part count per mold; simplification of part features; omission of part features; smaller run time; and fewer iterations”; however, this is merely a high-level description of generic descriptors, e.g. field-of-use or generic simulation descriptors, which does not provide for details on achieving the outcome. Accordingly, the reasoning given for claim 1 applies.

Claims 15-16:
The claims recite a subset of the features of claim 14 and the same reasoning applies.

Claim 17:
The claim recites “the evaluating comprises comparing results of the second casting modelling stage with results of the casting trial; and the comparing comprises determining presence in the casting trial of defects not predicted by the second casting modelling stage”; however, this is a process that may be performed mentally. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Claim 18:
The claim recites “the evaluating includes the one or a connected group of computer systems: expanding a design of experiment (DOE); and determining need for engineering review by: comparing the expanded DOE to original DOE bounds; calculating a distance metric between the expanded DOE and the original DOE bounds; and comparing the distance metric to predetermined limits” which, but for the recitation of computer systems, is a process which may be performed mentally, i.e. choosing new bounds, performing subtractions, and making comparisons. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.


Claim 19:
In addition to the reasoning provided in claim 1, consider the following:
Step 2A – prong one:
The claim recites “analyze the relative risk of defects predicted by each executed simulation” and “in order to determine optimized casting process parameters” which is a process that may be performed mentally, e.g. evaluating results.
Accordingly, this may be part of the judicial exception.
Step 2A – prong two and Step 2B:
The claim recites “compute simulation parameters corresponding to experimental points spanning a process parameter range; execute simulations according to the computed simulation parameters” and “perform an optimization and sensitivity analysis of defect risk” which only sets forth the idea of an outcome, i.e. performing a simulation and optimization and analysis, without reciting details of how the outcome is accomplished.
Accordingly, this may be part of the instruction to apply the exception.
Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding Claim 20:
Step 1:
The claim recites “One or a connected group of computer systems comprising one or more processors, wherein the one or more processors”. Accordingly, the claimed invention is found to fall within the statutory category of machines.
Steps 2A and 2B:
The method in the body of claim 20 is a process like that of claim 1. Accordingly, the analysis of steps 2A and 2B for claim 1 would apply to claim 20, mutatis mutandis, where the one or a connected group of computer systems (of claim 20) merely provides a tool with which to implement the exception, i.e. mere instruction to apply the exception [see MPEP 2106.05(f)].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wang (US 2012/0232685 Al).

Regarding claim 1, Wang discloses a process comprising:
a first casting modelling stage producing resulting casting parameters ([0013]: “The casting design module provides a geometric representation of an optimal casting component based on input data of initial product geometry and property requirements of the component being analyzed. Within the casting design module, the final geometry of the part acts as a starting point for the casting design.”; see also various references to “casting design module” throughout);
a second casting modelling stage performed using the resulting casting parameters of the first casting modelling stage and of higher fidelity than the first casting modelling stage ([0014]: “The multiscale defects and microstructure prediction module receives as input the final casting design and the optimal manufacturing procedures of the respective casting design module and the process modeling and optimization module, and produces as output predicted microstructural constituent morphology and distributions.”), wherein the first casting modelling stage and the second casting modelling stage are performed using one or a connected group of computer systems ([0011]: “According to one aspect of the present invention, a method of computationally simulating a casting process for a lightweight metal-based (for example, an aluminum alloy-based) component includes operating a computer with numerous computation modules such that upon receipt of data pertaining to the component, the computer subjects the data to the various computation modules.”; fig 7 and [0070]);
in parallel with the second casting modelling stage, a casting trial using the resulting casting parameters of the first casting modelling stage ([0014]: “Optionally, a test casting with well-controlled solidification conditions can be used to calibrate the module to ensure accuracy across numerous scales, where the smallest of these characterize crystal structure, phase properties and precipitates. Such values can be used to determine and extrapolate very small scale local properties in order to analyze pore size, grain/dendrite morphology and eutectic particle structure, as well as casting defects, grains and dendrite arm spacing (DAS) for an entire cast component at the large scale.”); and
evaluating the casting trial ([0014]: “calibrate” is comparing the trial to the simulated results; [0015] discussing whether various requirements for the part are met based on the simulated (and accordingly the trial casting) results; fig 1A: decision blocks 220, 240, 250, 450).

Regarding claim 2, Wang discloses the process of claim 1 wherein:
the first casting modelling stage includes a simulation having a lower fidelity ([0045]: “modeled. For example, macroscale (Scale III) defects can typically be seen with the naked eye or a magnifying glass. Common examples of such defects include core gas bubbles, entrained gas and cold shuts. By nature of the physical scale of the defect formation processes, these are modeled using finite element models (FEM), finite difference methods (FDM) or volume offluid (VOF) methods with nodal dimensions on the order of millimeters to centimeters, to predict defects and microstructural constituents with maximum dimensions on the order of 10 millimeters to a meter”) than a higher fidelity simulation included in the second casting stage ([0045]: “These Scale I-level predictions are made at nearly the atomic level, employing computational methods such as ab-initio, molecular dynamics (MD), and phase field (PF) calculations to simulate microstructure formation in a total volume less than 1 cubic micron. … The gap between Scales I and III, for defects and microstructural constituents ranging from about 1 micron to 10 millimeters in maximum dimension, is filled by mesoscale and microscale (i.e., Scale II) simulation methods. … Computational methods used for the mesa and microscale predictions include cellular automata (CA), modified cellular automata (MCA) and PF”).

Regarding claim 3, Wang discloses the process of claim 2 wherein: the first casting modelling stage includes multiple runs of the lower fidelity simulation ([0016]: “the method may or may not iterate the process; in the case where the predetermined criteria is satisfied, the simulated casting process is determined to be an optimized process, whereas in the case where the predetermined criteria is not satisfied, a product geometry redesign is submitted to the computation modules for generation of updated performance indicia”); and the second casting stage includes only a single run of the higher fidelity simulation ([0014]: “finally mapping the expected microstructure to the new part without re-running all the nanoscale calculations.”; [0051]-[0053]: e.g. “This then permits calculation of the materials properties of any Scale II volume within the Scale III model based on the developed correlations and the casting or heat treatment conditions the individual Scale II volume has experienced. … The validation of Scale I simulation and correlations was performed using a test casting with well-controlled solidification and/or heat treatment conditions, after which correlations are used to calculate the materials properties of any individual volume (up to 1 micrometer size) based on the casting or heat treatment conditions the Scale I volume is experiencing. … Scale I volumes within the Scale II sample to be calculated using the relationships developed for Scale I without running an actual Scale I simulation. … The materials properties of any individual Scale II volume sample can be quickly calculated based on the relationships developed without really running the Scale II simulation.” EN: running the simulations once for calibration and correlation and therafter using the correlation as the simulation.).

Regarding claim 4, Wang discloses the process of claim 2 wherein:
the first casting modelling stage includes an evaluation after the lower fidelity simulation with a negative result of the evaluation forking back to before the lower fidelity simulation (fig 1A: the “N” decision branch for decision blocks 220, 250, and 450; [0039]: “[0039] In FIGS. lA and lB, results such as in the above tables would form input to the decision step entitled casting quality requirements 220 and to the decision step entitled residual stress requirements 250.”; [0044]: “The performance prediction serves as output from module 400, and indicates where the component can be expected to fail, by which failure mode, and the probability of failure. At this juncture, if the durability of the component being modeled meets the requirements, the structural attributes will have been verified; if not, then the analysis will return to the casting design module 100 to try again.”; [0066]: “A decision tree or related logic element is used to determine if the predicted properties and durability meet a predetermined set of requirements (such as customer requirements 450); if so, then the system 1 settles upon the modeled product casting as being optimal and conveys such information to an appropriate file, data set or related form of output. Otherwise, the information is sent to a product geometry redesign 115 that can be fed into casting design module 100 for modification of one or more of the various manufacturing processes, such as casting, heat treatment and machining.”); and
the second casting stage includes only a single run of the higher fidelity simulation (as shown for claim 3).

Regarding claim 5, Wang discloses the process of claim 1 wherein:
in response to the evaluating yielding an unsatisfactory result, the process forks back to within the first casting modelling stage (fig 1A: the “N” decision branch for decision blocks 220, 250, and 450; [0039]: “[0039] In FIGS. lA and lB, results such as in the above tables would form input to the decision step entitled casting quality requirements 220 and to the decision step entitled residual stress requirements 250.”; [0044]: “The performance prediction serves as output from module 400, and indicates where the component can be expected to fail, by which failure mode, and the probability of failure. At this juncture, if the durability of the component being modeled meets the requirements, the structural attributes will have been verified; if not, then the analysis will return to the casting design module 100 to try again.”; [0066]: “A decision tree or related logic element is used to determine if the predicted properties and durability meet a predetermined set of requirements (such as customer requirements 450); if so, then the system 1 settles upon the modeled product casting as being optimal and conveys such information to an appropriate file, data set or related form of output. Otherwise, the information is sent to a product geometry redesign 115 that can be fed into casting design module 100 for modification of one or more of the various manufacturing processes, such as casting, heat treatment and machining.”).

Regarding claim 6, Wang discloses the process of claim 5 wherein:
the forking back is to a point dependent on the casting trial, second casting modelling stage, and first casting modelling stage; and the forking back leads to repetition of the second casting modelling stage and the casting trial (fig 1A: the “N” decision branch for decision block 450; [0066]: “A decision tree or related logic element is used to determine if the predicted properties and durability meet a predetermined set of requirements (such as customer requirements 450); if so, then the system 1 settles upon the modeled product casting as being optimal and conveys such information to an appropriate file, data set or related form of output. Otherwise, the information is sent to a product geometry redesign 115 that can be fed into casting design module 100 for modification of one or more of the various manufacturing processes, such as casting, heat treatment and machining.”; [0014]: “Optionally, a test casting with well-controlled solidification conditions can be used to calibrate the module to ensure accuracy across numerous scales, where the smallest of these characterize crystal structure, phase properties and precipitates. Such values can be used to determine and extrapolate very small scale local properties in order to analyze pore size, grain/dendrite morphology and eutectic particle structure, as well as casting defects, grains and dendrite arm spacing (DAS) for an entire cast component at the large scale.”).

Regarding claim 7, Wang discloses the process of claim 5 wherein:
the forking back causes the first casting modelling stage to run with an expanded process parameter range relative to the prior run ([0066]: “Otherwise, the information is sent to a product geometry redesign 115 that can be fed into casting design module 100 for modification of one or more of the various manufacturing processes, such as casting, heat treatment and machining.”; and [0038] and Table I: “As shown in FIG. 3, output 250, the optimal process practice recommendations can be used to accelerate process engineering's preparations for a new product. Equipment capability requirements can be quantified, such as the hydrogen level required in the degassing station on the cast line, and process control documentation can be prepared with limits based on the model output well in advance of the production trials. For instance, if the target porosity level was less than 0.5 volume percent, the process optimization would report that the predicted porosity levels on the casting model exceeded the target, or sum the number of nodes which exceed this value. Examples in table form show results and recommendations for both a non-optimized casting and process design (Table I) as well as an optimized one (Table II).” With Table I showing “reduce velocity”, “reduce hydrogen content”, etc.); and
the expanded process parameter range is created algorithmically by a rules-based modification of a prior run process parameter range ([0073]: “With particular regard to FIG. 2, the data may be in the form of a set of rules such that an algorithm (such as that embodied in inference engine 105) can be used to have automated searching, pattern matching and deductive reasoning applied to initial casting geometry, gating/riser system design and related information in order to perform computational simulations for further optimization.”; [0075[: “Based on the casting design rules contained in the knowledge base 102, the casting and gating system of the component is roughly designed.”).

Regarding claim 8, Wang discloses the process of claim 7 wherein:
the rules-based modification of a prior run process parameter range expands the process parameter range based on a magnitude of the unsatisfactory result and one or more associated process parameter sensitivities ([0037]: “iterations. Another advantage is that the relative contributions of the various factors are listed in the DOE output, making it clear which variable or variables have the most impact on the casting defects.” – demonstrating parameter sensitivities; [0038]: “For instance, if the target porosity level was less than 0.5 volume percent, the process optimization would report that the predicted porosity levels on the casting model exceeded the target, or sum the number of nodes which exceed this value.” And Table I showing the magnitudes of nodes; [0076]: “Inference engine 105 also employs a rule set and an inference component the latter of which applies the rules based on the state of information in the working memory. From a logic flow perspective, inference engine 105 receives model data (such as from initial product geometry 10) and a premise set generated by the GUI 107 that are in turn based on the casting design specifications 106. Execution cycle of the inference engine 105 includes a logical "do while" loop that repeats itself until the value of a variable in question is found to be true such that a final casting design 120 is produced.”).

Regarding claim 9, Wang discloses the process of claim 5 wherein:
the forking back is to a point dependent on the nature of the unsatisfactory result ([0038]:Table I showing the differing recommended changes dependent upon the nature of the unsatisfactory result; [0040]: “The output (in the form of process improvement opportunities and recommended optimal process practices) are then subjected to a decision related to casting quality requirements 220 such that the component designer or process engineer may employ his or her best practices, while output from the residual stress and distortion predictions 250 may be used to provide valuable input information for the structure performance module 400.”; fig 1A showing decision blocks 220, 250, and 450 branching to differing points.).

Regarding claim 10, Wang discloses the process of claim 9 wherein:
the first casting modelling stage includes running a solidification model ([0045]: “Referring with particularity to FIG. 4A, macroscale (Scale III) activities are used to provide defect predictions in the as-cast state (i.e., prior to any postcasting heat treating) for holes, oxides and related defects. Macroscale defects prediction submodule 310 proceeds along two paths, including analyses for fluid flow 312 and solidification 313.”);
in response to a first said unsatisfactory result, the forking back is to a point after the solidification model (fig 1a showing decision blocks 220 and 250 branching back to points after the stage III block at 310); and
in response to a second said unsatisfactory result, the forking back is to a point before the solidification model (fig 1a showing the decision blocks 120 and 450 branching to points before the stage III block at 310).

Regarding claim 11, Wang discloses the process of claim 5 wherein:
the first casting modelling stage includes running a solidification model ([0045]: “Referring with particularity to FIG. 4A, macroscale (Scale III) activities are used to provide defect predictions in the as-cast state (i.e., prior to any postcasting heat treating) for holes, oxides and related defects. Macroscale defects prediction submodule 310 proceeds along two paths, including analyses for fluid flow 312 and solidification 313.”);
the first casting modelling stage includes a determination of variables and regions of interest ([0053]: “As with Scale I, VOF & FEM simulations in submodule 340 for fluid flow, solidification, or heat treatment with given conditions of alloy & melt quality (both shown as part of the knowledge bases 102, 202 of the expert systems 101 and 201 depicted in FIGS. 2 and 3, respectively), casting/gating geometry 20, casting process parameters 200-1 (as shown in FIG. lA), 200-1B (as shown in FIG. 1B) or heat treatment parameters 200-2 are performed. During or after macro simulation, flow velocity, pressure, hydrogen level, temperature and related values are established for each Scale II volume. This allows calculation of the macro/mesa scale casting defects or grain sizes 310.” EN: scale II volumes are regions of interest.); and
the forking back is to a point after the solidification model but at or before the determination of variables and regions of interest (fig 1a showing the decision blocks 220 branching to a point after the stage III block at 310 and at or before the determination at 200-1.).

Regarding claim 12, Wang discloses the process of claim 5 wherein:
the first casting modelling stage includes running a solidification model (as for claim 11);
the first casting modelling stage includes an optimization and sensitivity analysis of defect risk ([0037]: “After an initial shape is defined, the optimal dimensions may be obtained through DOE numerically, where the casting defect results will be estimated for each run within the DOE matrix and used in final optimization. … Another advantage is that the relative contnbut10ns of the various factors are listed in the DOE output, making it clear which variable or variables have the most impact on the casting defects.”); and
the forking back is to a point after the solidification model but at or before the optimization and sensitivity analysis of defect risk (fig 1a showing the decision blocks 220 branching to a point after the stage III block at 310 and at or before the determination at 320.).

Regarding claim 13, Wang discloses the process of claim 1 wherein:
in response to the evaluating yielding a satisfactory result, performing commercial scale production of castings using the casting parameters of the first casting modelling stage ([0011]: “Output data or related information provides indicia of how well the contemplated casting process can be expected to work, thereby giving a component designer or process engineer a measure of confidence that the proposed design and process can be reliably and efficiently manufactured.”; [0024]: “The operation of these four modules is integrated into a system, a portion of which employs an expert system-based approach to integrating component design and manufacturing.”; [0035]: “The disclosed VCCD system 1 is a particular implementation of CAE and ICME that allows virtual components to be subjected to iterations in design, casting, heat treating and structural and durability assessment in order to optimize the subsequent manufacture of actual equivalents of such components.”; [0089]: “Predictions of individual component performance can be extrapolated to predict component reliability 460. Such an approach is especially valuable when large numbers of the same component are mass-produced, as it allows the manufacturer to readily determine if the contemplated component will be in accordance with warranty predictions for a given application.”).

Regarding claim 14, Wang discloses the process of claim 1 wherein, relative to the second casting modeling stage, the first casting modelling stage involves one or more of:
coarser mesh ([0008]: “While the results from CA have been promising, they require an extremely refined mesh size. Where interdendritic flow models can use mesh dimensions of 1 to 10 mm, CA requires mesh dimensions of 1 to 70 μm-three orders of magnitude smaller. As a result, CA is generally applied to casting submodels, using thermal histories predicted from a macromodel on a coarser mesh.”; EN: claim limitations are met via this alternative, see 103 rejection below for gating approximation alternative);

Regarding claim 17, Wang discloses the process of claim 1 wherein:
the evaluating comprises comparing results of the second casting modelling stage with results of the casting trial ([0014]: “Optionally, a test casting with well-controlled solidification conditions can be used to calibrate the module to ensure accuracy across numerous scales, where the smallest of these characterize crystal structure, phase properties and precipitates. Such values can be used to determine and extrapolate very small scale local properties in order to analyze pore size, grain/dendrite morphology and eutectic particle structure, as well as casting defects, grains and dendrite arm spacing (DAS) for an entire cast component at the large scale.”); and
the comparing comprises determining presence in the casting trial of defects not predicted by the second casting modelling stage ([0014]: “calibrate” is comparing the trial to the simulated results to determine if predicted defects are not actually present or actual defects are not predicted).

Regarding claim 19, Wang discloses the process of claim 1 wherein:
the one or a connected group of computer systems comprises one or more servers and one or more workstations ([0070]: “The computer 500 (regardless of whether configured as an autonomous device, workstation, mainframe or other form)”; and
the one or more servers and one or more workstations have respective scripting language interpreters running respective scripts ([0070]: “computer-readable program code means (not shown) to process at least a portion of the received information relating to the aluminum alloy.”; [0071]: “Ina particular form, the computer-readable program code means corresponds to the one or more modules 100, 200, 300 or 400 that can be loaded into ROM 540B.”) configured to:
compute simulation parameters corresponding to experimental points spanning a process parameter range ([0037]: “After an initial shape is defined, the optimal dimensions may be obtained through DOE numerically,”);
execute simulations according to the computed simulation parameters (as for claim 2; [0037]: “where the casting defect results will be estimated for each run within the DOE matrix and used in final optimization.”);
analyze the relative risk of defects predicted by each executed simulation; and perform an optimization and sensitivity analysis of defect risk in order to determine optimized casting process parameters ([0037]: “Another advantage is that the relative contributions of the various factors are listed in the DOE output, making it clear which variable or variables have the most impact on the casting defects. Furthermore, because actual casting processes involve the interaction of the input parameters and output, the use of DOE methods facilitates examination of interactions between input variables on the results”).

Regarding claim 20, Wang discloses one or a connected group of computer systems running software comprising one or more processors, wherein the one or more processors run (as for claim 1) configured to:
run a first casting modelling stage producing resulting casting parameters (as for claim 1);
run a second casting modelling stage performed using the resulting casting parameters of the first casting modelling stage and of higher fidelity than the first casting modelling stage (as for claim 1); and
evaluate a casting trial using the resulting casting parameters of the first casting modelling stage (as for claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of Korzekwa (KORZEKWA, D. A. "Truchas–a multi-physics tool for casting simulation." International Journal of Cast Metals Research 22, no. 1-4 (2009): 187-191.), Kabiri-Bamoradian (KHALIL KABIRI-BAMORADIAN, Die and Die Casting Machine Computer Simulations: Modeling, Meshing, Boundary Conditions, and Analysis Procedures, Center for Die Casting, The Ohio State University, 2010, 122 pages) and Jana (JANA, S., O. KÄTTLITZ, F. HEDIGER, J. JAKUMEIT, AND J. AGUILAR. "Predictions of misruns using three-phase coupled mold-filling and solidification simulations in low pressure turbine (LPT) blades." In IOP Conference Series: Materials Science and Engineering, vol. 33, no. 1, p. 012007. IOP Publishing, 2012. 9 pages).

Regarding claim 15, Wang discloses the process of claim 1 (as shown above) wherein, relative to the second casting modeling stage, the first casting modelling stage involves: coarser mesh (as for claim 14).
Wang does not explicitly disclose
simpler furnace model;
simplification or omission of part features;
simplistic approximation of gating features (as for claim 16).
However, Korzekwa teaches simpler furnace model (P188:¶¶1 and 4: “Radiative heat transfer can be modelled using a view factor representation based on the mesh cell faces that are on material boundaries. … Thermal radiation can be specified using view factors or simple radiation to a constant temperature.” EN: radiation to a constant temperature is simpler than calculating radiation according to view factors.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Wang in view of the teachings of Korzekwa to include “wherein, relative to the second casting modeling stage, the first casting modelling stage involves simpler furnace model” by using the constant temperature simplification since “The choice of boundary conditions and material models include common simplifications used for material processing” (Korzekwa:P187:¶2), i.e. they are in common use for material processing simulations (in the context of casting simulation as indicated by the title of the disclosure).
And Kabiri-Bamodadian teaches simplification or omission of part features (P6:§1.2:list item E: “Straight or curved lines and surfaces can be used to represent small details of the parts geometries").
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Wang in view of the teachings of Kabiri-Bamoradian to include “wherein, relative to the second casting modeling stage, the first casting modelling stage involves simplification or omission of part features” by replacing small details with curves or lines since “The first task of the analyst is to simplify the CAD solid models without compromising the integrity of the structure. These operations usually mean that the analyst will reconstruct components solid models” (Kabiri-Bamoradian:P5:§1.1:¶2), i.e. it allows the analysts to choose the level of detail “without compromising the integrity”).
And, Jana teaches simplistic approximation of gating features (P3:§3.1:¶1: “To obtain an idea of the mesh and time step size required, tests were carried out in the simplified geometry shown in Figure 1 (left Figure).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Wang in view of the teachings of Jana to include “wherein, relative to the second casting modeling stage, the first casting modelling stage involves simplistic approximation of gating features” by using the simplified geometry since Wang teaches using a volume of fluid simulation (e.g. at [0043]) while the simplified geometry of Jana allows for the determination of the mesh discretization and time discretization required for this method (P3:§3.1:¶1).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of Jana (JANA, S., O. KÄTTLITZ, F. HEDIGER, J. JAKUMEIT, AND J. AGUILAR. "Predictions of misruns using three-phase coupled mold-filling and solidification simulations in low pressure turbine (LPT) blades." In IOP Conference Series: Materials Science and Engineering, vol. 33, no. 1, p. 012007. IOP Publishing, 2012. 9 pages).

Regarding claim 16, Wang discloses the process of claim 1 (as shown above) wherein, relative to the second casting modeling stage, the first casting modelling stage involves simplistic approximation of gating features (with Jana as for claim 15).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of Wang2010 (US 2010/0185312 Al).

Regarding claim 18, Wang discloses the process of claim 1 (as shown above) wherein the evaluating includes the one or a connected group of computer systems determining need for engineering review by:
Determining if the design meets targets ([0038]: e.g. “For instance, if the target porosity level was less than 0.5 volume percent, the process optimization would report that the predicted porosity levels on the casting model exceeded the target, or sum the number of nodes which exceed this value.” And Table I.)
Wang does not explicitly disclose:
expanding a design of experiment (DOE); and
comparing the expanded DOE to original DOE bounds;
calculating a distance metric between the expanded DOE and the original DOE bounds; and
comparing the distance metric to predetermined limits.
However, Wang teaches iteratively using a knowledge base for the design of experiments to make recommendations ([0036]-[0037]: e.g. “The casting design module 100 may be used to perform numerous design of experiments (DOE) or related iterative tasks on the product geometry requirement input 20 and property requirement input 30 in order to provide an optimal casting geometry model with gating/riser system designs and alloy/process recommendations as output in the form of casting recommendations in casting design requirements 120. [0037] Referring next to FIG. 2 in conjunction with FIGS. lA and lB, tasks performed within the casting design module 100 include, but are not limited to, an initial estimate of alloy properties, casting process selection (for example, die casting, sand casting or related methods), gating and riser data and related design rules. Collectively, these activities are performed using a knowledge base 102. … the related casting design rules in the knowledge base 102 will be used for initial gating/riser design, chill location, size design and related parameters.”) regarding changing design parameters ([0038]: e.g. “As shown in FIG. 3, output 250, the optimal process practice recommendations can be used to accelerate process engineering's preparations for a new product. Equipment capability requirements can be quantified, such as the hydrogen level required in the degassing station on the cast line, and process control documentation can be prepared with limits based on the model output well in advance of the production trials.” And table I.), i.e. creating the DOE in view of the design parameters of the knowledge base.
While Wang2010 teaches as part of a recommendation system using a knowledge base that the knowledge base may be updated ([0031]: “It is contemplated that the knowledge database 24 may be updated with new or additional data related to casting manufacturing principles and may permit the removal or deletion of data if desired.”) including design parameter limits ([0029] at tables I-III). Wang further teaches calculating a distance metric between the [design parameters] and the [knowledge base parameters]; and comparing the distance metric to predetermined limits ([0033]: “When substantial coordination with no or insignificant differences between the data of the knowledge and working databases 24, 26 is found to exist by the search engine 28, the geometry analyzer 14 generally determines the geometric design of the casting design 14 as geometrically design-able and, thus, optimal for manufacturing, or at least manufacturable. Conversely, when significant differences between such data are discovered by the search engine 28, the geometry analyzer 14 generally determines the geometric design of the casting design 12 as not geometrically design-able and, as such, must be geometrically re-designed in order to provide a casting design 12 with a geometric design that complies with the geometric design rules of the casting manufacturing principles and is manufacturable” EN: There must be some limit as regards what is “insignificant” also “no” difference indicates a limit of zero).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Wang in view of the teachings of Wang2010 to include “expanding a design of experiment (DOE); and comparing the expanded DOE to original DOE bounds; calculating a distance metric between the expanded DOE and the original DOE bounds; and comparing the distance metric to predetermined limits” by updating the database (being used by Wang for the DOE) with insignificant differences between the design parameter (the updated parameter which may be used as a new DOE by Wang) and the knowledge base parameter (the current DOE parameter) since these result in designs that are deemed manufacturable and otherwise reporting the recommendations in view of significant differences. 

Response to Arguments
Specification
Examiner: The objection to the specification is withdrawn in view of the amendment to the specification.

Claim Objections
Applicant (P8):
Claim 6 was objected to. Applicant respectfully traverses the objection as to the amended claim.
Claim 13 was objected to. Applicant respectfully traverses the objection as to the amended claim.
Regarding claim 6, the examiner objected to the term "collated". This is deleted. It is separately amended based on FIG. 1.
Examiner’s response:
The objection to claims 6 and 13 are withdrawn in view of the amendment to the claims.

Applicant (P8):
In claim 13, the examiner requested that the referenced casting parameters of the "satisfactory result" be changed to "the casting parameters of the first casting modelling stage". However, this is an iterative process clearly established by intervening claim 5. The satisfactory result can actually be the final satisfactory casting parameters. Does the examiner confirm that is consistent with his interpretation?
Examiner’s response:
The examiner does not take this interpretation. In particular, claim 13 depends from claim 1 and no iteration is required. The examiner’s suggestion was made in view of the antecedent basis provided by claim 1, i.e. the “casting parameters” of claim 13 are the “casting parameters” resulting from the first casting modelling process. As noted above, the objection is withdrawn in view of the amendment to the claims; however, under a broadest reasonable interpretation, claim 13 requires no iteration.

Claim Rejections-35 U.S.C. 112
Examiner: The rejection of claims 2-4 and 20 under 35 USC §112(b) is withdrawn in view of the amendment to the claims.

Claim Rejections-35 U.S.C. 101
Applicant (PP10-11):
However, the present situation clearly is not the "mere instruction to apply an exception [see MPEP 2106.05(f)] which does integrate the judicial exception into a practical application."
The examiner ignores the actual casting trial. …
In the present case there are extensive non-metal steps both implicit and explicit, including details of the modelling/simulation.
In the present case there are both the casting trial of claim 1 and the further production of claim 13.
Cited MPEP 2106.05(±) describes the determination involved as:
When determining whether a claim simply recites a judicial exception with the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer, examiners may consider the following:
The MPEP section then identifies the three basic considerations:
Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished.
Whether the claim invokes computers or other machinery merely as a tool to perform an existing process.
The particularity or generality of the application of the judicial exception.
It is not simply "apply it" situation. The examiner has not even identified the asserted abstract idea. In discussing Step 2A- prong one, the examiner merely quoted "evaluating the casting trial". Clearly, this is not the situation of saying "evaluate a casting trial on a computer". It is self-evident that more is in claim 1 and that such more involves substantial details of how a solution to a problem is accomplished, thus satisfying integration.
Even without the objected-to reference "evaluating" the claim identifies clearly patentable subject matter. The two casting modelling stages where the first feeds its parameters into the second and the actual casting trial in parallel with the second casting modelling stage and using the casting parameters of the first casting modelling stage is also patentable subject matter. The actual casting is a practical application.
Examiner’s response:
The examiner respectfully disagrees. In particular the “evaluating the casting trial” was identified as a process which may be performed mentally and accordingly is a judicial exception falling within the mental concepts grouping.
The remaining limitations were found to be mere instruction to apply the exception in view of only reciting the idea of a solution or outcome. This is true on its face in view of the claim language. Please consider, “a first casting modelling stage producing resulting casting parameters” is an outcome of producing parameters; and “a second casting modelling stage performed using the resulting casting parameters of the first casting modelling stage and of higher fidelity than the first casting modelling stage” simply an instruction to perform a simulation using the parameters and is not otherwise relied upon in the claim. Finally, “in parallel with the second casting modelling stage, a casting trial using the resulting casting parameters of the first casting modelling stage” is simply an instruction to perform a casting trial for evaluation. The “evaluating the casting trial” is not particularly linked to any of the limitations the other limitations other than by the term “casting trial”. For example, the first stage casting parameters are not linked, the second stage simulation is not linked, and performing the casting trial is only nominally related via the term “casting trial” since there is no particular method of evaluating claimed. For these reasons, the argument is unpersuasive.

Applicant (P11):
…
Under the third consideration, the examiner has made no finding regarding the particularity or generality. This is not a claim having broad applicability across many fields of endeavor. The epitome of a case failing that prong is identified as the infamous O'Reilly v. Morse involving a claim to "the use of electromagnetism for transmitting signals at a distance".
Examiner’s response:
The examiner respectfully disagrees. As noted in the rejection, “collecting results and performing a simulation and casting trial for evaluation, without reciting details of how the outcome is accomplished” speaks to the generality of the language. Accordingly, the argument is unpersuasive.

Applicant (P11):
The examiner then asserted:
Step 2B:
As noted for step 2A - prong two, there is the judicial exception (evaluating ... ) with mere instruction to apply the exception (first and second stages and casting tiral) which does not, whether taken individually or in combination, amount to significantly more than the judicial exception itself [ see MPEP 2106.0S(f)].
Accordingly, at step 2B, the claim is found to be directed to a judicial exception without significantly more than the judicial exception itself.
03/25/2022 Office action, page 6.
This is self-evidently contradictory. The examiner's asserted exception is not the "first and second stages and casting trial". And the two stages and casting trial and their relationships of claim 1 are not the result of saying "apply it" to the broad asserted "evaluation".
Examiner’s response:
The examiner respectfully disagrees. As discussed above, given the generality of the language, the limitations do not amount to significantly more than the judicial exception. Accordingly, the argument is unpersuasive.

Applicant (P11):
Regarding claim 2, the examiner asserted:
The claim recites "the first casting modelling stage includes a low fidelity simulation; and the second casting stage includes a high fidelity simulation"; however, this does not recite details of how to achieve the outcome used for evaluation. Accordingly, the reasoning given for claim 1 applies.
03/25/2022 Office action, page 7.
However, the examiner made no supportive factfinding. This contradicts the maintenance of the rejection in subsequent claims that reference specific differences in the fidelity. Furthermore, the evaluation is an evaluation of the casting trial. Again, this highlights the error the examiner made. The referenced evaluation ties together substantial on-abstract subject matter such that even if removed from the claim, the claim would clearly be non-abstract. This is distinguished from the cited cases where removing the asserted exception eliminates essentially the entirety of the claim.
The combination of the two fidelities of modeling with the casting trial is the how.
Examiner’s response:
The examiner respectfully disagrees. Qualifying a “modelling” as high/low fidelity does little to take from the generality. “modelling” is necessarily at some fidelity and this merely specifies using two differing fidelities. Accordingly, the argument is unpersuasive.

Applicant (P12):
Regarding claim 3, the examiner asserted:
The claim recites "the first casting modelling stage includes multiple runs of the low fidelity simulation; and the second casting stage includes only a single run of the high fidelity simulation"; however, this does not recite details of how to achieve the outcome used for evaluation, i.e. it is nominal and requires that "stage" be either a simulation run [another high-level descriptor] or multiple runs of a simulation. Accordingly, the reasoning given for claim 2 applies.
03/25/2022 Office action, page 7.
The examiner has not identified a reason for including specific details of the casting modelling stage. The outcome used for ultimate evaluation involves the casting trial. The particular criteria involved in that will be highly specific to the part being cast.
Examiner’s response:
The examiner respectfully submits that “particular criteria involved in that will be highly specific to the part being cast” points to the generality of the claim language, i.e. it is generally “modelling” rather than some particular method of modelling.

Applicant (P12):
Regarding claim 4, the examiner asserted:
The claim recites "the first casting modelling stage includes an evaluation after the low fidelity simulation with a negative result of the evaluation forking back to before the low fidelity simulation; and the second casting stage includes only a single run of the high fidelity simulation"; however, this does not recite details of how to achieve the outcome used for evaluation, i.e. it merely requires conditionally repeating the "simulation" [a high level descriptor]. Accordingly, the reasoning given for claim 2 applies.
03/25/2022 Office action, page 7.
However, claim 4 involves a different evaluation internal to the first stage, different from the evaluating of the casting trial. There is no legal basis for the repeated "how". Here and throughout, the mere assertion of "high level" without further explanation is not reasoned. Is there a particular case the examiner has in mind? See MPEP 2106.05(d) II which has three lower case roman numeraled lists of cases purporting to involve either a "high level of generality" amounting to "mere instructions to apply an exception" or "insignificant extrasolution activity." The examiner has not analogized to any such case.
Examiner’s response:
The examiner respectfully submits that the generality is evident on the face of the claim language itself. The argument does not point to how conditionally repeating an unspecified method of modeling incorporates the exception into a practical application nor how it amounts to significantly more than the exception itself. The examiner respectfully submits that the generality is evident on the face of the claim language itself.

Applicant (PP12-13):
Regarding claim 5, the examiner asserted:
The claim recites "in response to the evaluating yielding an unsatisfactory result, the process forks back to within the first casting modelling stage"; however, this does not recite details of how to achieve the outcome used for evaluation, i.e. it merely requires conditionally repeating the "simulation" [a high level descriptor]. Accordingly, the reasoning given for claim 1 applies.
03/25/2022 Office action, page 8.
However, the forking back to within the first casting modelling stage is a further part of a how for achieving a more efficient engineering and manufacture ( casting) process.
Examiner’s response:
The examiner respectfully disagrees. The claim language, on its face, does not present in particular method of modeling. Simply conditionally repeating an unspecified method of modeling does not support a conclusion of a more efficient engineering and manufacture ( casting) process. In other words, saying conditionally repeating a casting modelling simulation at some fidelity does not indicate a more efficient engineering and manufacture ( casting) process.

Applicant (PP13-15):
Examiner: The allegations presented are like those discussed for claims 6-13 are like those for claims 1-5 which have been discussed herein above.

Applicant (P15):
Regarding claim 13, the examiner asserted:
The claim recites "in response to the evaluating yielding a satisfactory result, performing commercial scale production of castings using the casting parameters of the satisfactory result"; however, this only conditionally generically links the judicial exception to a field of use, i.e. commercial scale production of castings which neither integrates the judicial exception nor provides for significantly more than the judicial exception itself [ see MPEP 2106.0S(h)]. Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.
03/25/2022 Office action, pages 1 0& 11.
However, the cited MPEP section does not support the examiner's assertion. The cited MPEP section has a lower case roman numeral list of ten example situations and the examiner has pointed to none of these as analogous. Furthermore, the last paragraph of the cited section notes that "examiner should explain in an eligibility rejection why they do not meaningfully limit the claim." The cited MPEP section also mentions that it "overlaps with other considerations, particularly insignificant extra-solution activity". This is not present here.
Examiner’s response:
The examiner respectfully disagrees. The argument cites the examiner’s explanation, i.e. “this only conditionally generically links the judicial exception to a field of use, i.e. commercial scale production of castings which neither integrates the judicial exception nor provides for significantly more than the judicial exception itself”. The argument does not explain how this contributes to integrating the exception into a practical application nor how it amounts to significantly more than the judicial exception itself. As regards and analogous case, although this may be used as part of an explanation, it is not required as part of the eligibility analysis followed by examiners, i.e. as specified in the MPEP.

Applicant (P15):
Regarding claim 14, the examiner asserted:
The claim recites "wherein, relative to the stage, the first casting modelling involves one or more of: coarser mesh; simplistic approximation of gating features; omission of casting core; simpler furnace model; lower part count per mold; simplification of part features; omission of part features; smaller run time; and fewer iterations"; however, this is merely a high-level description of generic descriptors, e.g. field-of-use or generic simulation descriptors, which does not provide for details on achieving the outcome. Accordingly, the reasoning given for claim 1 applies.
03/25/2022 Office action, page 11.
However, this is clearly not field of use. It identifies particular parameters that are part of the how and the how includes the differences between the two stages.
Examiner’s response:
The examiner respectfully submits that these are only nominally related, i.e. “involves one or more of”. There is no particular manner of use but rather the modeling “involves” parameters related to the field of use. Accordingly, the argument is unpersuasive.

Applicant (PP15-16):
Examiner: The allegations presented are like those discussed for claims 15-16 are like those for claim 14 which have been discussed herein above.

Remaining arguments:
Examiner: The remaining arguments of this section ultimately rely on reasoning that has been discussed above.

Claim Rejections-35 U.S.C. 102
Applicant (PP18-19):
Regarding the parallelity, cited [0014] mentions a test casting "to calibrate the module, not as a test of something being designed (the "proposed component"). The latter part of that paragraph discusses how the test casting is different from the actual parts being modeled (e.g., " ... then accounting for composition differences between the proposed component casting and the test casting ... ".
Nothing in the cited passage identifies the parallel timing and, to the contrary, subsequent paragraph [0015] appears to identify further analysis only after completed analysis of the test casting. Thus, contradicting parallelity. Furthermore, for example, consider the relationship between [0052] and [0053]. Also note [0037] and [0038], the latter discussing modules 200 and 300 occurring "well in advance of the production trials."
Thus, the hypothesized "test casting" is neither "using the resulting casting parameters of the first casting modelling stage" nor in parallel with the second casting modelling stage. And the "production trials" are yet differently not in parallel (they are after).
Examiner’s response:
The examiner respectfully disagrees.
As regards “then accounting for composition differences between the proposed component casting and the test casting”, this is as regards the nanoscale calculations, i.e. from [0014] – “finally mapping the expected microstructure to the new part without re-running all the nanoscale calculations”. However, the test casting itself is from the casting design, i.e. from [0014] – “The multiscale defects and microstructure prediction module receives as input the final casting design and the optimal manufacturing procedures of the respective casting design module and the process modeling and optimization module, and produces as output predicted microstructural constituent morphology and distributions. … Optionally, a test casting with well-controlled solidification conditions can be used to calibrate the module to ensure accuracy across numerous scales, where the smallest of these characterize crystal structure, phase properties and precipitates. Such values can be used to determine and extrapolate very small scale local properties in order to analyze pore size, grain/dendrite morphology and eutectic particle structure, as well as casting defects, grains and dendrite arm spacing (DAS) for an entire cast component at the large scale”, in other words it is calibrating the models using the test casting to account for the differences in the microscale features and thereby determine and extrapolate the properties (i.e. determining the differences allows the properties to be determined in view of the model results). This is supported by [0052], [0053], [0037], and [0038], at [0052] the disclosure recites “The validation of Scale I simulation and correlations was performed using a test casting with well-controlled solidification and/or heat treatment conditions, after which correlations are used to calculate the materials properties of any individual volume (up to 1 micrometer size) based on the casting or heat treatment conditions the Scale I volume is experiencing. In this way, only a few of seconds or minutes of computation time is needed to get the solution for the material properties of any small volume (up to 1 micrometer), as a comprehensive (and time-consuming) Scale I simulation need not be run”, i.e. the microporosity scale simulation need only be run for the design parameters and the test casting correlations are used to predict the material properties. This also speaks to “parallel”. Although Wang does not explicitly use the term “parallel”, the “optionally” makes clear that the calibration neither has to come before nor after, since there is no dependence on the order and accordingly, this is reasonably interpreted as in parallel. For these reasons, the argument is unpersuasive.

Applicant (P20):
Further, does not disclose feedback from production trials to simulation or to design of part or gating. As noted above, test castings are mentioned in column 5 lines 20-25 and lines 30-35, but for the purpose of an initial calibration of the simulation module(s)- an activity which would be done once rather than iteratively*, let alone iteratively for each set of casting parameters being designed. * Present claim 1 could encompass a first time's a charm situation where there was only one casting trial. But various dependent claims such as those mentioning the forking back would have at least two.
Test casting is mentioned by Wang et al. again in the identical sense in column 18 lines 40-45 ("validation" of the simulation module, by which the authors mean an initial confirmation that the simulation correctly predicts reality), column 20 lines 35-40, and col. 23 1. 5-10. It lacks references to production or trial castings except in the context discussed above for [0038] "production trials".
Examiner’s response:
The examiner respectfully disagrees. In particular, the “production trials” are mentioned once with regard to a “new product” and are not the “trial castings”. As regards repeated casting, as noted above, it is the design that is cast and the microscale features are mapped; however, the design that is cast is the “final casting design” (see [0014]) where the “final casting design” is the “rough approximation” of the process which is used with the microscale simulations to optimize the design, see [0037]-[0038]: e.g. “Output from module 100 in the form of final casting design 120 provides a rough approximation of the casting process, alloy composition, casting geometry, and rigging (i.e., gating, machining stock, and risers) based on the product geometry and property requirements 20. [0038] This information can be passed on to the process modeling and optimization module 200 that is used to interact with the microstructure and defect calculations of module 300 through heat treatment simulations in submodule 200-2 to produce as output quality indicia, examples of which include the submodule optimal process practice, residual stress and distortion, and process improvement opportunities (both as shown in FIG. 3)”. Accordingly, during the process when the various tests require redesign, see fig 1A:115 and 120, this “rough approximation” is reformulated, see fig 1A:100. For these reasons, the argument is unpersuasive.

Applicant (P21):
The second sentence of [0045] clearly specifies that the identified attributes of "microstructure prediction module 300" are occurring after 100.
Examiner’s response:
The claim does not require that the higher fidelity simulation occur before the lower fidelity simulation. Accordingly, the argument does not point to a distinction. For these reasons, the argument is unpersuasive.

Applicant (P21):
Also, the examiner is conflating scale and fidelity. Nanoscale features may well be modeled with lower fidelity than macroscale.
Examiner’s response:
The examiner respectfully disagrees and submits that a “microscale” simulation is reasonably interpreted as a higher fidelity simulation since it is with regard to features that are not simulated in the larger macroscale. For these reasons, the argument is unpersuasive.

Applicant (P22):
The examiner has not related the [0016] lack of iteration to the two asserted stages.
Examiner’s response:
The examiner respectfully disagrees. It is shown twice, i.e. “the method may or may not iterate the process” (pointing to both multiple iterations or a single iteration) and “after which correlations are used to calculate the materials properties of any individual volume (up to 1 micrometer size) based on the casting or heat treatment conditions the Scale I volume is experiencing . ... Scale I volumes within the Scale II sample to be calculated using the relationships developed for Scale I without running an actual Scale I simulation”. For these reasons, the argument is unpersuasive.

Applicant (P22):
Regarding the forking of claim 4, the examiner generically cited many of the "N" in FIG. IA This is thoroughly nonspecific. 100 is its own cell in FIG. IA How are any of the "N" forking back to within 100? The citations mentioning feeding back into 100 beg the questions of "what is being fed back and where in 100".
Examiner’s response:
The examiner respectfully submits that this is shown in the rejection, e.g. [0044]: “The performance prediction serves as output from module 400, and indicates where the component can be expected to fail, by which failure mode, and the probability of failure. At this juncture, if the durability of the component being modeled meets the requirements, the structural attributes will have been verified; if not, then the analysis will return to the casting design module 100 to try again.” Further, the claim does not require anything be “fed back”.

Applicant (P22):
The single run of the second stage simulation suffers the deficiencies above plus potential further deficiencies if the examiner is redefining the stages.
Examiner’s response:
The examiner’s response is above.

Applicant (P22):
The assertions regarding claim 5 forking suffer the same deficiencies noted for the claim 4 forking. Also, claim 5 involves the casting trial "evaluating" rather than the claim 4 "evaluation" within the first stage. Yet the examiner repeated the reference to 220, 250, and 450.
How is that? Which of those decision blocks involves the claim 1 casting trial?
The examiner cited forking back from 450 regarding claim 6. Again, 450 is not an evaluation of a casting trial.
Examiner’s response:
As previously discussed the casting trial is from the “rough approximation” of the “final casting design”. It is repeated when this “final casting design” (the output of 100) is repeated. As noted for claim 1, the “calibrating” is “evaluating”.

Applicant (P22):
Regarding claim 7, no expansion is identified. Cited [0066] and [0089] are separate modelling of component performance and do not involve the casting parameters. [0066] forks back to "product geometry redesign".
Regarding claim 8, no expansion is identified. Also, as previously noted the cited paragraphs take place prior to any actual casting trial.
Examiner’s response:
The examiner respectfully submits that, as discussed above, the casting trial is not the trial production; and as discussed above may occur after the lower fidelity and with the higher fidelity simulations. The citation of [0066] shows the forking back while the expansion is explained at [0038] and table 1, e.g. reduce velocity. The examiner agrees as regards [0089] and this citation is removed.

Applicant (PP22-23):
Regarding claim 9, the examiner asserted: " ... fig IA showing decision blocks 220, 250, and 450 branching to differing points." 3/25/2022 Office action, page 21. But, of these only 450 branches back to 100. And these all are different internal decisions, not a casting trial evaluation.
Examiner’s response:
The examiner respectfully disagrees. As shown for claim 1, the calibrating is part of the casting trial. All evaluations following this are part of the casting trial. All of these branches eventually to changing the conditions and ultimately the redesign prior to a successive stage 1, i.e. they all fork back to differing points and when the overall design is not satisfactory, stage 1 is repeated after redesign in view of the nature of the unsatisfactory results.

Applicant (P23):
Regarding claim 10, the examiner cited [0045] and FIG. 4A for the solidification model. This is nonspecific and clear error. 100 is a cell in FIG. 4A How is anything else in that a part of 100?
Then the examiner cited 220 and 250 in FIG. IA As noted above, these are not casting trial evaluations and do not fork to within 100
Then the examiner cited 120 and 450 in FIG. IA. As noted above, these are not casting trial evaluations and the examiner has not explained where they fork to within 100.
Examiner’s response:
The examiner respectfully disagrees. The element labels of fig 4A correspond to those of fig 1A. Regarding casting trial evaluations, as discussed above, all evaluations following the calibration (itself an evaluation) are casting trial evaluations.

Applicant (P23):
Regarding claim 11, the examiner cited [0053] "Scale II volumes" for the regions of interest. But this refers to 300 which the examiner applies to the second stage.
Examiner’s response:
The scale II volumes are regions of interest within the scale I region, hence the scale II modeling for the regions of interest.

Applicant (P23):
Regarding claim 12, the examiner cited [0037] for the "optimization and sensitivity analysis of defect risk". Also, as previously noted the cited paragraphs take place prior to any actual casting trial. The examiner then asserted 220 and 320 for the forking. But this suffers the same deficiencies as noted for these blocks above.
Regarding claim 13, the examiner is not referring to an identified casting trial.
…
Regarding claim 17, the examiner returns to the "test casting" but that suffers the deficiencies noted above.
Examiner’s response:
This relies on the allegations of “prior to any actual casting trial” the is discussed herein above. As regards the other alleged deficiencies, these are not identified, but the examiner’s response is herein above.

Applicant (P23):
Regarding claim 14 and 15, the examiner is hypothesizing a coarser mesh, finding that term, but has not related this to the specific two stages
 Examiner’s response:
The examiner respectfully disagrees. The stage III of Wang (the lower fidelity simulation) is a macro scale model and [0008] reictes “As a result, CA is generally applied to casting submodels, using thermal histories predicted from a macromodel on a coarser mesh”. Accordingly, the argument is unpersuasive.

Claim Rejections-35 U.S.C. 103
Applicant (P24):
The examiner cited Jana:
However, Jana teaches the first casting modelling stage involves simplistic approximation of gating features (P3:§3.1:11: "To obtain an idea of the mesh and time step size required, tests were carried out in the simplified geometry shown in Figure 1 (left Figure).").
03/25/2022 Office action, page 29.
However, it is not clear what the asserted subject gating features of Jana FIG. 1 are. Jana appears directed to designing/testing the simulation software. Thus they tested the software on a simple Figure 1 structure that did not have a relationship to the FIG. 2 structure. Jana thus does not inform or commend itself to the asserted stages or various "scales" of Wang.
Examiner’s response:
The examiner respectfully disagrees. Figure 1 of Jana shows the “inlet”, i.e. a gating feature. The differing meshes of Jana indicate that there are lower and higher fidelity models, i.e. the gating feature at more/less simplistic via the geometry and meshing. Accordingly the argument is unpersuasive.

Conclusion
Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
MANJUNATH PATEL, G. C., P. KRISHNA, AND M. B. PARAPPAGOUDAR. "Modelling in squeeze casting process-present state and future perspectives." Advances in Automobile Engineering 4, no. 1 (2015): 1-9.
Discussing general state of the art

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147